PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SAMSUNG ELECTRONICS CO., LTD. et al.
Application No. 17/352,851
Filed: 21 Jun 2021
For: SINGLE CRYSTAL SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed January 20, 2022, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED. 

This decision concerns Korean Application No. 10-2021-0042231 filed March 31, 2021.

The applicants of record are Samsung Electronics Co., Ltd. and Ibeam Materials, Inc.

The Verified Statement of Hyojin Kim, Staff Engineer for Samsung Electronics Co., Ltd. in 2020 and 2021, avers as following:

On November 2, 2020, Kim instructed Y.P. Lee, Mock & Partner that “the invention disclosed and claimed in the Korean Patent Application should be filed in the United States prior to being filed in Korea.”

On March 8, 2021, Kim instructed Y.P. Lee, Monk & Partner to file a U.S. Provisional Application No. 63/157,981. 

On March 15, 2021, Kim instructed Y.P. Lee, Mock & Partner to file the Korean Application after the foreign filing license is issued in US. Provisional Patent Application No. 63/157,981. 

On March 25, 2021, Kim discovered that the filing receipt for U.S. Provisional Patent Application No. 63/1577,981 indicates that the foreign filing was granted on April 12, 2021. 

Kim inquired Y.P. Lee, Mock & Partner whether the Korean Patent Application was filed after foreign filing license had been issued. 

After confirming that the Korean patent application was filed before the issue date of the foreign filing license, Kim instructed Y.P. Lee, Mock & Partner to contact U.S. counsel Sughrue Mion, PLLC, to inquire about preparing and filing a Petition for Retroactive Foreign Filing License.

The Verified Statement of Attorney Youngjo Park of Y.P. Lee, Mock & Partners, avers as follows:

In 2020 and 2021, Park was responsible for drafting patent applications to be filed for inventions for Samsung Electronics Co., Ltd.

On November 20, 2020, Park was instructed by Samsung Electronics Co., Ltd. that the proscribed foreign filing should be filed in the United States prior to being filed in Korea.

On March 8, 2021, Park received instructions from Samsung Electronics Co., Ltd. to file a U.S. provisional application corresponding to the proscribed foreign filing.

On March 8, 2021, Park instructed Sughrue Mion, PLLC to file the U.S. provisional application corresponding to the proscribed foreign filing.

On March 15, 2021, Samsung Electronics Co., Ltd. instructed Park to file the Korean application after a foreign filing license was issued for the U.S. provisional application.

When Park received instructions from Samsung Electronics Co., Ltd. on March 15, 2021, Park was “aware that 35 U.S.C. § 184 requires a foreign filing license for any foreign patent application that relates to an invention at least partly conceived in the United States, but wrongfully assumed that the foreign filing license is granted as soon as a corresponding U.S. application is filed.”

On March 31, 2021, after confirming that the U.S. provisional application was filed on March 8, 2021, Park filed the proscribed foreign filing with the misunderstanding that a foreign filing license was granted on the filing date of the U.S. provisional application.

On November 25, 2021, Park received an inquiry from Samsung Electronics, Co., Ltd. inquiring whether the proscribed foreign filing was made after the issuance of the U.S. foreign filing license.

On November 25, 2021, Park “became aware that the Official Filing Receipt in U.S. Provisional Application No. 63/157,981 indicates that the foreign filing license was granted on April 12, 201, and the foreign filing license is not retroactive.”

On December 3, 2021, Park instructed Sughrue Mion, PLLC to prepare a draft Petition for Retroactive Foreign Filing License.”

Pursuant to 35 U.S.C. 1.84(a):

Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181.

A grantable petition pursuant to 37 C.F.R. § 5.25(a) must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) containing:
(i)	An averment that the subject matter in question was not under a secrecy order at the time it was filed broad, and that it is not currently under a secrecy order,
(ii)	A showing that the license has been diligently sought after discovery of  the proscribed foreign filing, and
(iii) 	An explanation of why the material was filed abroad through error without the required license under 37 CFR 5.11 first having been obtained; and,
The required fee (37 CFR 1.17(g)).

The petition complies with requirements (1), (2), (3)(i), and (4) of 37 C.F.R. § 5.25(a). 

With respect to requirement (1) of 37 C.F.R. § 5.25(a), the foreign country in which the unlicensed patent application was filed is identified in the petition as Korea.

With respect to requirement (2) of 37 C.F.R. § 5.25(a), the date on which the matter was filed in Korea is identified in the petition as March 31, 2021.

With respect to requirement (3)(i) of 37 C.F.R. § 5.25(a), the Verified Statement of Hyojin Kim avers:

On my information and belief, the subject matter of Korean Patent Application No, 10-2021-0042231 (the Korean Patent Application”) was not under a secrecy order at the time the Korean Patent Application was filed and is not currently under a secrecy order.

With respect to requirement (4) of 37 C.F.R. § 5.25(a), the required petition fee was submitted January 20, 2022.

The petition fails to comply with requirements (3)(ii) and (3)(iii) of 37 C.F.R. § 5.25(a).

With respect to requirement (3)(ii) of 37 C.F.R. § 5.25(a), petitioner has not shown that the license has been diligently sought after discovery of the proscribed foreign filing.

The Kim Verified Statement indicates that on March 25, 2021, Kim “discovered that the Official Filing Receipt in U.S. Provisional Patent Application No. 63/157,981 indicates that the foreign filing license was granted April 12, 2021.”1 The Kim Verified Statement further indicates that Kim “inquired Y.P. LEE, MOCK & Partner whether the Korean Patent Application was filed after the foreign filing license has been issued.” Kim further indicates that after confirming that the proscribed foreign filing was made prior to the issuance of a U.S. foreign filing license, Kim instructed Y.P. Lee, Mock & Partner to contact Sughrue Mion, PLLC, to inquire about preparing and filing a petition for retroactive foreign filing license.

The Kim Verified Statement does not indicate to whom the March 25, 2021 inquiry was made. The Kim Verified Statement does not indicate when or how Kim received confirmation that the proscribed foreign filing was made prior to the issuance of a U.S. foreign filing license. The Kim Verified Statement does not indicate when Kim instructed Y.P. Lee, Mock & Partner to contact Sughrue Mion, PLLC regarding filing a petition for retroactive foreign filing license.

Nonetheless, as recently as March 25, 2021, Kim was seemingly aware that the proscribed foreign filing occurred prior to a U.S. foreign filing license having been procured. Despite this knowledge, on June 21, 2021, the instant application was filed without a retroactive foreign filing license having been sought. Moreover, the instant petition was not filed until January 20, 2022, and, to date, a petition to retroactive foreign filing license does not appear to have been filed in U.S. Provisional App. No. 63/157,981.

As Kim was seemingly aware as of March 25, 2021 that the proscribed foreign filing was made without the required U.S. foreign filing license and the instant petition was not filed until January 20, 2022, it cannot be found that the retroactive foreign filing license has been diligently sought.

Any request for further consideration of this matter must include a further Verified Statement from Kim detailing why a retroactive foreign filing license was not sought on or about March 25, 2021, the date of discovery that the proscribed foreign filing was made prior to procuring the required a U.S. foreign filing license. The Verified Statement must further detail how and when Kim confirmed that the proscribed foreign filing was made prior to the issuance of a U.S. foreign filing license.

The Verified Statement must discuss whether or not Kim was aware of U.S. foreign filing license requirements at the time that the proscribed foreign filing was made. The Verified Statement must disclose whether or not Kim had, prior to the instant proscribed foreign filing, authorized the filing of patent applications wherein the subject matter involved U.S.-based inventors. The Verified Statement must discuss what checks and procedures, if any, Kim maintains on behalf of Samsung Electronics Co., Ltd. to confirm that a U.S. foreign filing license has been issued prior to making a foreign filing involving U.S.-based inventors. To the extent that Kim maintains a procedure to confirm that the U.S. foreign filing license has been issued, why did the procedure fail in this instance?

Further, any request for reconsideration of this matter must include Verified Statements from any additional relevant parties responsible for filing the proscribed foreign filing without the required U.S. foreign filing license. Such Verified Statements must address why the proscribed foreign filing was made without the having first obtained the required U.S. foreign filing license, whether the individuals responsible for filing the proscribed foreign filing were aware of U.S. foreign filing license requirements, when these individuals became aware that the proscribed foreign filing was made without the required U.S. foreign filing license, and explain why the retroactive foreign filing license has not been diligently sought upon discovery that the proscribed foreign filing was made without the required U.S. foreign filing license.

With respect to requirement (3)(iii) of 37 C.F.R. § 5.25(a), the petition does not provide an adequate explanation of why the material was filed abroad through error without the required license under 37 C.F.R. § 5.11 first having been obtained. Further, the explanation set forth in the petition does not satisfy 37 C.F.R. § 5.25(b) which requires that the explanation “must include a showing of facts rather than a mere allegation of action through error.” The showing of facts as to the nature of the error should “… be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.” Additionally, 37 C.F.R. § 5.25(b) requires “statements by those persons having personal knowledge of the acts regarding filing in a foreign country.”

The Park Verified Statement avers that Park was aware of U.S. foreign filing license requirements and asserts that Park presumed that a U.S. foreign filing license was issued U.S. Provisional Application No. 63/157,981 prior to the proscribed foreign filing having been made. A further Verified Statement from Park is required explaining what action, if any, Park took to confirm that the U.S. foreign filing license had been issued prior to making the proscribed foreign filing. Park must explain what checks or procedures he maintains to confirm that a U.S. foreign filing license has been issued prior to making a foreign filing involving U.S.-based inventors. To the extent that Park maintains a procedure to confirm that the U.S. foreign filing license has been issued, why did the procedure fail in this instance? The Park Verified Statement must discuss what discussions, if any, were held between Park and U.S. patent counsel, co-applicant Ibeam Materials, Inc., and/or the U.S. inventors prior to or after the filing of the proscribed foreign filing regarding the required U.S. foreign filing license.

In accordance with 37 C.F.R. § 5.25(b), “[t]he showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country.” 

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED. A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. § 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.

The reply should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 5.25.” This is not a final agency action within the meaning of 5 U.S.C. 704.

Any verified statement (notarized oath) or declaration (including reference to 18 U.S.C. 1001) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

The renewed petition, utilizing document code RETR.LICENSE, may be submitted as follows:

Via Mail:			Mail Stop Petition
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA, 22313-1450

Via Hand-Delivery:		Customer Window
Randolph Building 401 Dulany Street
Alexandria, VA 22314

Via Central Facsimile:	(571) 273-8300

Via EFS-Web:			https://www.uspto.gov/patents/apply

Telephone inquiries regarding this decision should be directed to Attorney Advisor Alesia M. Brown at (571) 272-3205.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
    

    
        1 The Filing Receipt issued April 12, 2021 in U.S. Provisional App. No. 63/157,981 indicates that the Foreign Filing License was granted April 9, 2021.